DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-6, 8, and 10-25 allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of Chen et al. (US 2007/029858) discloses a receptacle comprising opposed members having a plurality of chambers formed therebetween and a rigid frame supporting the opposed members but does not suggest or fairly disclose front and rear frame components wherein the rear frame component includes parallel vertical side portions and parallel horizontal top and bottom portions, and the front frame component includes parallel vertical side portions that align with the vertical side portions of the rear frame component and a top horizontal portion that aligns with the top horizontal portion of the rear frame component, and wherein the front frame component lacks a bottom horizontal portion aligned with the bottom horizontal portion of the rear frame component in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799